SUBSCRIPTION AGREEMENT

THIS SUBSCRIPTION AGREEMENT (this “Agreement”), is dated as of September 14,
2009, by and between Converted Organics Inc., a Delaware corporation (the
“Company”), and Iroquois Master Fund Ltd. (“Subscriber”).

WHEREAS, the Company and the Subscriber are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the provisions of Section 4(2), Section 4(6) and/or Regulation D
(“Regulation D”) as promulgated by the United States Securities and Exchange
Commission (the “Commission”) under the Securities Act of 1933, as amended (the
“1933 Act”).

WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Subscriber, as
provided herein, and the Subscriber shall purchase for $1,400,000 (the “Purchase
Price”) (i) a secured promissory note in the principal amount of $1,540,000
(“Note”), a form of which is annexed hereto as Exhibit A, convertible into
shares of the Company’s common stock, $.0001 par value (the “Common Stock”), at
a per share conversion price set forth in the Note (“Conversion Price”), and
(ii) share purchase warrants (the “Warrants”) in the form attached hereto as
Exhibit B, to purchase shares of the Company’s Common Stock (the “Warrant
Shares”) (the “Offering”). The Note, the shares of Common Stock issuable upon
conversion of the Notes (the “Conversion Shares”), the Warrants, and the Warrant
Shares are collectively referred to herein as the “Securities”; and

WHEREAS, the aggregate proceeds of the sale of the Note contemplated hereby
shall be held in escrow pursuant to the terms of a Funds Escrow Agreement to be
executed by the parties substantially in the form attached hereto as Exhibit C
(the “Escrow Agreement”).

NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Subscriber hereby agree as
follows:

1. Closing Date. The “Closing Date” shall be the date that the Purchase Price is
transmitted by wire transfer or otherwise credited to or for the benefit of the
Company. The consummation of the transactions contemplated herein shall take
place at the offices of Grushko & Mittman, P.C., 551 Fifth Avenue, Suite 1601,
New York, New York 10176, upon the satisfaction or waiver of all conditions to
closing set forth in this Agreement. Subject to the satisfaction or waiver of
the terms and conditions of this Agreement, on the Closing Date, Subscriber
shall purchase for the Purchase Price and the Company shall sell to Subscriber a
Note in the Principal Amount of $1,540,000 and Warrants as described in
Section 2 of this Agreement.

2. Notes and Warrants.

(a) Notes. Subject to the satisfaction or waiver of the terms and conditions of
this Agreement, on the Closing Date, Subscriber shall purchase and the Company
shall sell to the Subscriber a Note in the Principal Amount designated on the
signature page hereto for Subscriber’s Purchase Price indicated thereon.

(b) Warrants. On the Closing Date, the Company will issue and deliver an
aggregate of 2,500,000 Class G Warrants to the Subscriber. The exercise price to
acquire a Warrant Share upon exercise of a Warrant shall be equal to $1.25,
subject to reduction as described in the Warrants. The Warrants shall be
exercisable until five (5) years after the issue date of the Warrants.

(c) Allocation of Purchase Price. The Purchase Price will be allocated among the
components of the Securities so that each component of the Securities will be
fully paid and non-assessable.

3. Security Interest. The Subscriber will be granted a security interest in the
assets of the Company and Subsidiaries (as defined in Section 5(a) of this
Agreement), including ownership of the Subsidiaries and in the assets of the
Subsidiaries, which security interest will be memorialized in a “Security
Agreement,” a form of which is annexed hereto as Exhibit D. The Subsidiaries
will guaranty the Company’s obligations under the Transaction Documents as
defined in Section 5(c). Such guaranties will be memorialized in a “Subsidiary
Guaranty”, the form of which is annexed hereto as Exhibit E. The Company will
execute such other agreements, documents and financing statements reasonably
requested by the Subscribers, which will be filed at the Company’s expense with
the jurisdictions, states and counties designated by the Subscriber.

4. Subscriber Representations and Warranties. Subscriber hereby represents and
warrants to and agrees with the Company that:

(a) Organization and Standing of the Subscriber. Subscriber is a corporation
duly incorporated, validly existing and in good standing under the laws of the
jurisdiction of its incorporation.

(b) Authorization and Power. Subscriber has the requisite power and authority to
enter into and perform this Agreement and the other Transaction Documents and to
purchase the Note being sold to it hereunder. The execution, delivery and
performance of this Agreement and the other Transaction Documents by Subscriber
and the consummation by it of the transactions contemplated hereby and thereby
have been duly authorized by all necessary corporate action, and no further
consent or authorization of Subscriber or its Board of Directors or stockholders
is required. This Agreement and the other Transaction Documents have been duly
authorized, executed and when delivered by Subscriber and constitute, or shall
constitute when executed and delivered, a valid and binding obligation of
Subscriber enforceable against Subscriber in accordance with the terms thereof.

(c) No Conflicts. The execution, delivery and performance of this Agreement and
the other Transaction Documents and the consummation by Subscriber of the
transactions contemplated hereby and thereby or relating hereto do not and will
not (i) result in a violation of Subscriber’s charter documents, bylaws or other
organizational documents, (ii) conflict with nor constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
nor (iii) result in a violation of any law, rule, or regulation, or any order,
judgment or decree of any court or governmental agency applicable to Subscriber
or its properties (except for such conflicts, defaults and violations as would
not, individually or in the aggregate, have a material adverse effect on
Subscriber). Subscriber is not required to obtain any consent, authorization or
order of, or make any filing or registration with, any court or governmental
agency in order for it to execute, deliver or perform any of its obligations
under this Agreement and the other Transaction Documents nor to purchase the
Securities in accordance with the terms hereof, provided that for purposes of
the representation made in this sentence, Subscriber is assuming and relying
upon the accuracy of the relevant representations and agreements of the Company
herein.

(d) Information on Company. Subscriber has been furnished with or has had access
at the EDGAR Website of the Commission to the Company’s Form 10-K filed on
March 30, 2009 for the fiscal year ended December 31, 2008, and the financial
statements included therein for the year ended December 31, 2008, together with
the definitive proxy statement on Schedule 14A filed April 30, 2009 and all
filings made subsequent to the Form 10-K with the Commission available at the
EDGAR website until five days before the Closing Date (hereinafter referred to
collectively as the "Reports”). In addition, Subscriber has been provided the
opportunity to ask questions of Company management as Subscriber deems
necessary, and Subscriber has considered all factors Subscriber deems material
in deciding on the advisability of investing in the Securities.

(e) Information on Subscriber. Subscriber is, and will be at the time of the
purchase of the Note and exercise of the Warrants, an “accredited investor”, as
such term is defined in Regulation D promulgated by the Commission under the
1933 Act, is experienced in investments and business matters, has made
investments of a speculative nature and has purchased securities of United
States publicly-owned companies in private placements in the past and, with its
representatives, has such knowledge and experience in financial, tax and other
business matters as to enable Subscriber to utilize the information made
available by the Company to evaluate the merits and risks of and to make an
informed investment decision with respect to the proposed purchase, which
represents a speculative investment. Subscriber has the authority and is duly
and legally qualified to purchase and own the Securities. Subscriber is able to
bear the risk of such investment for an indefinite period and to afford a
complete loss thereof. The information set forth on the signature page hereto
regarding Subscriber is accurate.

(f) Purchase of Note and Warrants. On the Closing Date, Subscriber will purchase
the Note and Warrants as principal for its own account for investment only and
not with a view toward, or for resale in connection with, the public sale or any
distribution thereof.

(g) Compliance with Securities Act. Subscriber understands and agrees that the
Securities have not been registered under the 1933 Act or any applicable state
securities laws, by reason of their issuance in a transaction that does not
require registration under the 1933 Act (based in part on the accuracy of the
representations and warranties of the Subscriber contained herein), and that
such Securities must be held indefinitely unless a subsequent disposition is
registered under the 1933 Act or any applicable state securities laws or is
exempt from such registration. In any event, and subject to compliance with
applicable securities laws, the Subscriber may enter into lawful hedging
transactions in the course of hedging the position they assume and the
Subscriber may also enter into lawful short positions or other derivative
transactions relating to the Securities, or interests in the Securities, and
deliver the Securities, or interests in the Securities, to close out their short
or other positions or otherwise settle other transactions, or loan or pledge the
Securities, or interests in the Securities, to third parties who in turn may
dispose of these Securities.

(h) Conversion Shares and Warrant Shares Legend. The Conversion Shares and
Warrant Shares shall bear the following or similar legend:

"THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAS NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, NOR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.”

(i) Note and Warrant Legend. The Note and Warrant shall bear the following
legend:

” NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS
CERTIFICATE NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [EXERCISABLE]
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.”

(j) Communication of Offer. The offer to sell the Securities was directly
communicated to Subscriber by the Company. At no time was Subscriber presented
with or solicited by any leaflet, newspaper or magazine article, radio or
television advertisement, or any other form of general advertising or solicited
or invited to attend a promotional meeting otherwise than in connection and
concurrently with such communicated offer.

(k) Restricted Securities. Subscriber understands that the Securities have not
been registered under the 1933 Act and Subscriber will not sell, offer to sell,
assign, pledge, hypothecate or otherwise transfer any of the Securities unless
pursuant to an effective registration statement under the 1933 Act, or unless an
exemption from registration is available. Notwithstanding anything to the
contrary contained in this Agreement, Subscriber may transfer (without
restriction and without the need for an opinion of counsel) the Securities to
its Affiliates (as defined below) provided that each such Affiliate is an
“accredited investor” under Regulation D and such Affiliate agrees in writing to
be bound by the terms and conditions of this Agreement. For the purposes of this
Agreement, an “Affiliate” of any person or entity means any other person or
entity directly or indirectly controlling, controlled by or under direct or
indirect common control with such person or entity. Affiliate includes each
Subsidiary of the Subscriber. For purposes of this definition, “control” means
the power to direct the management and policies of such person or firm, directly
or indirectly, whether through the ownership of voting securities, by contract
or otherwise.

(l) No Governmental Review. Subscriber understands that no United States federal
or state agency or any other governmental or state agency has passed on or made
recommendations or endorsement of the Securities or the suitability of the
investment in the Securities nor have such authorities passed upon or endorsed
the merits of the offering of the Securities.

(m) Correctness of Representations. Subscriber represents that the foregoing
representations and warranties are true and correct as of the date hereof and,
unless Subscriber otherwise notifies the Company prior to the Closing Date shall
be true and correct as of the Closing Date.

(n) Survival. The foregoing representations and warranties shall survive the
Closing Date.

5. Company Representations and Warranties. The Company represents and warrants
to and agrees with each Subscriber that:

(a) Due Incorporation. The Company is a corporation or other entity duly
incorporated or organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization and has the requisite
corporate power to own its properties and to carry on its business as presently
conducted. The Company is duly qualified as a foreign corporation to do business
and is in good standing in each jurisdiction where the nature of the business
conducted or property owned by it makes such qualification necessary, other than
those jurisdictions in which the failure to so qualify would not have a Material
Adverse Effect. For purposes of this Agreement, a “Material Adverse Effect”
shall mean a material adverse effect on the financial condition, results of
operations, prospects, properties or business of the Company and its
Subsidiaries taken as a whole, other than as a result of changes resulting from
the execution by the Company of the Transaction Documents. For purposes of this
Agreement, “Subsidiary” means, with respect to any entity at any date, any
corporation, limited or general partnership, limited liability company, trust,
estate, association, joint venture or other business entity of which more than
30% of (i) the outstanding capital stock having (in the absence of
contingencies) ordinary voting power to elect a majority of the board of
directors or other managing body of such entity, (ii) in the case of a
partnership or limited liability company, the interest in the capital or profits
of such partnership or limited liability company or (iii) in the case of a
trust, estate, association, joint venture or other entity, the beneficial
interest in such trust, estate, association or other entity business is, at the
time of determination, owned or controlled directly or indirectly through one or
more intermediaries, by such entity. As of the Closing Date, all of the
Company’s Subsidiaries and the Company’s ownership interest thereof is set forth
on Schedule 5(a).

(b) Outstanding Stock. All issued and outstanding shares of capital stock and
equity interests in the Company have been duly authorized and validly issued and
are fully paid and non-assessable.

(c) Authority; Enforceability. This Agreement, the Note, Warrant, the Security
Agreement, Subsidiary Guaranty, the Escrow Agreement, and any other agreements
delivered together with this Agreement or in connection herewith (collectively
“Transaction Documents”) have been duly authorized, executed and delivered by
the Company and are valid and binding agreements of the Company enforceable in
accordance with their terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights generally and to general principles
of equity. The Company has full corporate power and authority necessary to enter
into and deliver the Transaction Documents and to perform its obligations
thereunder.

(d) Capitalization and Additional Issuances. The authorized and outstanding
capital stock of the Company and Subsidiaries on a fully diluted basis as of the
date of this Agreement and the Closing Date (not including the Securities) are
set forth on Schedule 5(d). Except as set forth on Schedule 5(d), there are no
options, warrants, or rights to subscribe to, securities, rights, understandings
or obligations convertible into or exchangeable for or giving any right to
subscribe for any shares of capital stock or other equity interest of the
Company or any of the Subsidiaries. The only officer, director, employee and
consultant stock option or stock incentive plan or similar plan currently in
effect or contemplated by the Company is described on Schedule 5(d). There are
no outstanding agreements for preemptive or similar rights affecting the
Company’s Common Stock.

(e) Consents. No consent, approval, authorization or order of any court,
governmental agency or body or arbitrator having jurisdiction over the Company,
or any of its Affiliates, the Nasdaq Capital Market (the “Nasdaq Capital
Market”) or the Company’s shareholders is required for the execution by the
Company of the Transaction Documents and compliance and performance by the
Company of its obligations under the Transaction Documents, including, without
limitation, the issuance and sale of the Securities, provided that the Company
will be required to submit a Listing of Additional Shares application to the
Nasdaq Stock Market in connection with the shares underlying the Warrant. The
Transaction Documents and the Company’s performance of its obligations
thereunder has been unanimously approved by the Company’s Board of Directors. No
consent, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any governmental authority in the
world, including without limitation, the United States, or to the knowledge of
the Company elsewhere is required by the Company or any Affiliate of the Company
in connection with the consummation of the transactions contemplated by this
Agreement, except as would not otherwise have a Material Adverse Effect or the
consummation of any of the other agreements, covenants or commitments of the
Company or any Subsidiary contemplated by the other Transaction Documents. Any
such qualifications and filings will, in the case of qualifications, be
effective on the Closing and will, in the case of filings, be made within the
time prescribed by law.

(f) No Violation or Conflict. Assuming the representations and warranties of the
Subscriber in Section 4 are true and correct, neither the issuance and sale of
the Securities nor the performance of the Company’s obligations under this
Agreement and all other agreements entered into by the Company relating thereto
by the Company will:

(i) violate, conflict with, result in a breach of, or constitute a default (or
an event which with the giving of notice or the lapse of time or both would be
reasonably likely to constitute a default) under (A) the articles or certificate
of incorporation, charter or bylaws of the Company, (B) to the Company’s
knowledge, any decree, judgment, order, law, treaty, rule, regulation or
determination applicable to the Company of any court, governmental agency or
body, or arbitrator having jurisdiction over the Company or over the properties
or assets of the Company or any of its Affiliates, (C) the terms of any bond,
debenture, note or any other evidence of indebtedness, or any agreement, stock
option or other similar plan, indenture, lease, mortgage, deed of trust or other
instrument to which the Company or any of its Affiliates is a party, by which
the Company or any of its Affiliates is bound, or to which any of the properties
of the Company or any of its Affiliates is subject, or (D) the terms of any
“lock-up” or similar provision of any underwriting or similar agreement to which
the Company, or any of its Affiliates is a party, except with respect to each of
the foregoing the violation, conflict, breach, or default of which would not
have a Material Adverse Effect and except for such agreements for which the
Company is required to obtain consent to complete the Offering, provided the
Company actually obtains such consent prior to the Closing; or

(ii) result in the creation or imposition of any lien, charge or encumbrance
upon the Securities or any of the assets of the Company or any of its Affiliates
except in favor of Subscriber as described herein; or

(iii) result in the activation of any anti-dilution rights or a reset or
repricing of any debt, equity or security instrument of any creditor or equity
holder of the Company, or the holder of the right to receive any debt, equity or
security instrument of the Company nor result in the acceleration of the due
date of any obligation of the Company; or

(iv) result in the triggering of any piggy-back or other registration rights of
any person or entity holding securities of the Company or having the right to
receive securities of the Company.

(g) The Securities. The Securities upon issuance:

(i) are, or will be, free and clear of any security interests, liens, claims or
other encumbrances, subject only to restrictions upon transfer under the 1933
Act and any applicable state securities laws;

(ii) have been, or will be, duly and validly authorized and on the dates of
issuance of the Conversion Shares upon conversion of the Notes, and Warrant
Shares upon exercise of the Warrant, such Conversion Shares and Warrant Shares
will be duly and validly issued, fully paid and non-assessable and if registered
pursuant to the 1933 Act and resold pursuant to an effective registration
statement or if resold pursuant to an exemption from registration, upon such
sale the shares will be free trading, unrestricted and unlegended;

(iii) will not have been issued or sold in violation of any preemptive or other
similar rights of the holders of any securities of the Company or rights to
acquire securities of the Company;

(iv) will not subject the holders thereof to personal liability by reason of
being such holders; and

(v) assuming the representations warranties of the Subscribers as set forth in
Section 4 hereof are true and correct, will not result in a violation of
Section 5 under the 1933 Act.

(h) Litigation. Except as disclosed in the Reports, there is no pending or, to
the best knowledge of the Company, threatened action, suit, proceeding or
investigation before any court, governmental agency or body, or arbitrator
having jurisdiction over the Company, or any of its Affiliates that would affect
the execution by the Company or the complete and timely performance by the
Company of its obligations under the Transaction Documents. Except as disclosed
in the Reports, there is no pending or, to the best knowledge of the Company,
basis for or threatened action, suit, proceeding or investigation before any
court, governmental agency or body, or arbitrator having jurisdiction over the
Company, or any of its Affiliates which litigation if adversely determined would
have a Material Adverse Effect.

(i) No Market Manipulation. The Company and its Affiliates have not taken, and
will not take, directly or indirectly, any action designed to, or that might
reasonably be expected to, cause or result in stabilization or manipulation of
the price of the Common Stock to facilitate the sale or resale of the Securities
or affect the price at which the Securities may be issued or resold.

(j) Information Concerning Company. The Reports contain all material information
relating to the Company and its operations and financial condition as of their
respective dates which information is required to be disclosed therein. Since
December 31, 2008 and except as disclosed in the Reports or modified in the
Schedules hereto, there has been no Material Adverse Event relating to the
Company’s business, financial condition or affairs. The Reports including the
financial statements included therein do not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, taken as a whole, not misleading in
light of the circumstances and when made.

(k) Solvency. Based on the financial condition of the Company as of the Closing
Date, (i) the Company’s book value of its assets exceeds the amount that will be
required to be paid on or in respect of the Company’s existing debts and other
liabilities (including known contingent liabilities); and (ii) the current cash
flow of the Company, together with the proceeds the Company would receive, were
it to liquidate all of its assets at book value, after taking into account all
anticipated uses of the cash, would be sufficient to pay all amounts on or in
respect of its debt when such amounts are required to be paid.

(l) Defaults. The Company is not in violation of its articles of incorporation
or bylaws. Except as set forth in the Reports and identified as events that
could adversely effect the Company in the Reports, the Company is (i) not in
default under or in violation of any other material agreement or instrument to
which it is a party or by which it or any of its properties are bound or
affected, which default or violation would have a Material Adverse Effect,
(ii) not in default with respect to any order of any court, arbitrator or
governmental body or subject to or party to any order of any court or
governmental authority arising out of any action, suit or proceeding under any
statute or other law respecting antitrust, monopoly, restraint of trade, unfair
competition or similar matters, or (iii) not in violation of any statute, rule
or regulation of any governmental authority which violation would have a
Material Adverse Effect.

(m) No Integrated Offering. Neither the Company, nor any of its Affiliates, nor
any person acting on its or their behalf, has directly or indirectly made any
offers or sales of any security of the Company nor solicited any offers to buy
any security of the Company under circumstances that would cause the offer of
the Securities pursuant to this Agreement to be integrated with prior offerings
by the Company for purposes of the 1933 Act, except for such offers which would
not result in a violation of the 1933 Act if such offers were integrated with
the offer of the Securities, or any applicable stockholder approval provisions,
including, without limitation, under the rules and regulations of the Bulletin
Board. No prior offering will impair the exemptions relied upon in this Offering
or the Company’s ability to timely comply with its obligations hereunder.
Neither the Company nor any of its Affiliates will take any action or steps that
would cause the offer or issuance of the Securities to be integrated with other
offerings which would impair the exemptions relied upon in this Offering or the
Company’s ability to timely comply with its obligations hereunder.

(n) No General Solicitation. Neither the Company, nor any of its Affiliates, nor
to its knowledge, any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the 1933 Act) in connection with the offer or sale of the
Securities.

(o) No Undisclosed Liabilities. The Company has no liabilities or obligations
which are material, individually or in the aggregate, other than those incurred
in the ordinary course of the Company’s business since June 30, 2009 and which,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect, except as disclosed in the Reports or on Schedule 5(o).

(p) No Undisclosed Events or Circumstances. Since June 30, 2009, except as
disclosed in the Reports, no event or circumstance has occurred or exists with
respect to the Company or its businesses, properties, operations or financial
condition, that, under applicable law, rule or regulation, requires public
disclosure or announcement prior to the date hereof by the Company but which has
not been so publicly announced or disclosed in the Reports.

(q) Banking. Schedule 5(q) contains a list of all financial institutions at
which the Company and Subsidiaries maintains deposit, checking and other
accounts. The list includes the accurate addresses of such financial
institution.

(r) Dilution. The Company’s executive officers and directors understand the
nature of the Securities being sold hereby and recognize that the issuance of
the Securities will have a potential dilutive effect on the equity holdings of
other holders of the Company’s equity or rights to receive equity of the
Company. The board of directors of the Company has concluded, in its good faith
business judgment that the issuance of the Securities is in the best interests
of the Company. The Company specifically acknowledges that its obligation to
issue the Warrant Shares upon exercise of the Warrant is binding upon the
Company and enforceable regardless of the dilution such issuance may have on the
ownership interests of other shareholders of the Company or parties entitled to
receive equity of the Company.

(s) No Disagreements with Accountants and Lawyers. There are no material
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise between the Company and the accountants and lawyers previously
and presently employed by the Company, including but not limited to disputes or
conflicts over payment owed to such accountants and lawyers, nor have there been
any such disagreements during the two years prior to the Closing Date.

(t) Investment Company. Neither the Company nor any Affiliate of the Company is
an “investment company” within the meaning of the Investment Company Act of
1940, as amended.

(u) Foreign Corrupt Practices. Neither the Company, nor to the knowledge of the
Company, any agent or other person acting on behalf of the Company, has
(i) directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.

(v) Reporting Company/Shell Company. The Company is a publicly-held company
subject to reporting obligations pursuant to Section 13 of the Securities
Exchange Act of 1934, as amended (the “1934 Act”) and has a class of Common
Stock registered pursuant to Section 12(b) of the 1934 Act. Pursuant to the
provisions of the 1934 Act, the Company has filed all reports and other
materials required to be filed thereunder with the Commission during the
preceding twelve months. As of the Closing Date, the Company is not a “shell
company” as that term are employed in Rule 144 under the 1933 Act.

(w) Listing. The Company’s Common Stock is quoted on the Nasdaq Capital Market
under the symbol COIN. The Company has not received any oral or written notice
that its Common Stock is not eligible nor will become ineligible for quotation
on the Nasdaq Capital Market nor that its Common Stock does not meet all
requirements for the continuation of such quotation.

(x) DTC Status. The Company’s transfer agent is a participant in, and the Common
Stock is eligible for transfer pursuant to, the Depository Trust Company
Automated Securities Transfer Program. The name, address, telephone number, fax
number, contact person and email address of the Company transfer agent is set
forth on Schedule 5(x) hereto.

(y) Company Predecessor and Subsidiaries. The Company makes each of the
representations contained in Sections 5(a), (b), (c), (d), (e), (f), (h), (l),
(o), (p), (q), (s), (t) and (u) of this Agreement, as same relate or could be
applicable to each Subsidiary. All representations made by or relating to the
Company of a historical or prospective nature and all undertakings described in
Sections 9(g) through 9(l) shall relate, apply and refer to the Company and its
predecessors and successors. The Company represents that it owns all of the
equity of the Subsidiaries and rights to receive equity of the Subsidiaries
identified on Schedule 5(a), free and clear of all liens, encumbrances and
claims, except as set forth on Schedule 5(a). Except as set for on
Schedule 5(a), no person or entity other than the Company has the right to
receive any equity interest in the Subsidiaries.

(z) Correctness of Representations. The Company represents that the foregoing
representations and warranties are true and correct as of the date hereof in all
material respects, and, unless the Company otherwise notifies the Subscribers
prior to the Closing Date, shall be true and correct in all material respects as
of the Closing Date; provided, that, if such representation or warranty is made
as of a different date, in which case such representation or warranty shall be
true as of such date.

(AA) Survival. The foregoing representations and warranties shall survive the
Closing Date until two years after the Closing Date.

6. Regulation D Offering/Legal Opinion. The offer and issuance of the Securities
to the Subscribers is being made pursuant to the exemption from the registration
provisions of the 1933 Act afforded by Section 4(2) or Section 4(6) of the 1933
Act and/or Rule 506 of Regulation D promulgated thereunder. On the Closing Date,
the Company will provide an opinion reasonably acceptable to the Subscriber from
the Company’s legal counsel opining on the availability of an exemption from
registration under the 1933 Act as it relates to the offer and issuance of the
Securities and other matters reasonably requested by Subscriber. A form of the
legal opinion is annexed hereto as Exhibit F. The Company will provide, at the
Company’s expense, such other legal opinions, if any, as are reasonably
necessary in Subscriber’s opinion for the issuance and resale of the Warrant
Shares pursuant to an effective registration statement, Rule 144 under the 1933
Act or an exemption from registration.

7.1. Conversion of Notes.

(a) Upon the conversion of a Note or part thereof, the Company shall, at its own
cost and expense, take all necessary action, including obtaining and delivering
an opinion of counsel, to assure that the Company’s transfer agent shall issue
stock certificates in the name of a Subscriber (or its permitted nominee) or
such other persons as designated by Subscriber and in such denominations to be
specified at conversion representing the number of shares of Common Stock
issuable upon such conversion. The Company warrants that no instructions other
than these instructions have been or will be given to the transfer agent of the
Company’s Common Stock and that the certificates representing such shares shall
contain no legend other than the legend set forth in Section 4(h). If and when a
Subscriber sells the Conversion Shares, assuming (i) a registration statement
including such Conversion Shares for registration has been filed with the
Commission, is effective and the prospectus, as supplemented or amended,
contained therein is current and (ii) Subscriber or its agent confirms in
writing to the transfer agent that Subscriber has complied with the prospectus
delivery requirements, the Company will reissue the Conversion Shares without
restrictive legend and the Conversion Shares will be free-trading, and freely
transferable. In the event that the Conversion Shares are sold in a manner that
complies with an exemption from registration, the Company will promptly instruct
its counsel to issue to the transfer agent an opinion permitting removal of the
legend indefinitely, if pursuant to Rule 144(b)(1)(i) of the 1933 Act, provided
that Subscriber delivers all reasonably requested representations in support of
such opinion.

(b) Each Subscriber will give notice of its decision to exercise its right to
convert its Note, interest, or part thereof by telecopying or otherwise
delivering a completed Notice of Conversion (a form of which is annexed as
Exhibit A to the Note) to the Company via confirmed telecopier transmission or
otherwise pursuant to Section 13(a) of this Agreement. Subscriber will not be
required to surrender the Note until the Note has been fully converted or
satisfied. Each date on which a Notice of Conversion is telecopied to the
Company in accordance with the provisions hereof by 6 PM Eastern Time (“ET”) (or
if received by the Company after 6 PM ET, then the next business day) shall be
deemed a “Conversion Date.” The Company will itself or cause the Company’s
transfer agent to transmit the Company’s Common Stock certificates representing
the Conversion Shares issuable upon conversion of the Note to Subscriber via
express courier for receipt by Subscriber within five (5) business days after
the Conversion Date (such fifth day being the "Delivery Date”). In the event the
Conversion Shares are electronically transferable, then delivery of the Shares
must be made by electronic transfer provided request for such electronic
transfer has been made by the Subscriber. A Note representing the balance of the
Note not so converted will be provided by the Company to Subscriber if requested
by Subscriber, provided Subscriber delivers the original Note to the Company.

(c) The Company understands that a delay in the delivery of the Conversion
Shares in the form required pursuant to Section 7.1 hereof later than the
Delivery Date could result in economic loss to the Subscribers. As compensation
to Subscribers for such loss, the Company agrees to pay (as liquidated damages
and not as a penalty) to each applicable Subscriber for late issuance of
Conversion Shares in the form required pursuant to Section 7.1 hereof upon
Conversion of the Note, the amount of $100 per business day after the Delivery
Date for each $10,000 of Note principal amount and interest (and proportionately
for other amounts) being converted of the corresponding Conversion Shares which
are not timely delivered. The Company shall pay any payments incurred under this
Section upon demand. Furthermore, in addition to any other remedies which may be
available to the Subscribers, in the event that the Company fails for any reason
to effect delivery of the Conversion Shares within seven (7) business days after
the Delivery Date, the relevant Subscriber will be entitled to revoke all or
part of the relevant Notice of Conversion by delivery of a notice to such effect
to the Company whereupon the Company and Subscriber shall each be restored to
their respective positions immediately prior to the delivery of such notice,
except that the damages payable in connection with the Company’s default shall
be payable through the date notice of revocation or rescission is given to the
Company.

7.2. Maximum Conversion. A Subscriber shall not be entitled to convert on a
Conversion Date that amount of a Note nor may the Company make any payment
including principal, interest, or liquidated or other damages by delivery of
Conversion Shares in connection with that number of Conversion Shares which
would be in excess of the sum of (i) the number of shares of Common Stock
beneficially owned by such Subscriber and its Affiliates on a Conversion Date or
payment date, and (ii) the number of Conversion Shares issuable upon the
conversion of the Note with respect to which the determination of this provision
is being made on a calculation date, which would result in beneficial ownership
by Subscriber and its Affiliates of more than 4.99% of the outstanding shares of
Common Stock of the Company on such Conversion Date. For the purposes of the
immediately preceding sentence, beneficial ownership shall be determined in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as
amended, and Rule 13d-3 thereunder. Subject to the foregoing, the Subscriber
shall not be limited to aggregate conversions of only 4.99% and aggregate
conversions by the Subscriber may exceed 4.99%. The Subscriber may increase the
permitted beneficial ownership amount up to 9.99% upon and effective after
61 days prior written notice to the Company. Subscriber may allocate which of
the equity of the Company deemed beneficially owned by Subscriber shall be
included in the 4.99% amount described above and which shall be allocated to the
excess above 4.99%. Subscriber agrees that the total number of shares of the
Company’s common stock issuable upon any and all conversions of the Note and
exercise of the Warrants may not exceed 19.99% (the Numeric Limitation”) of the
total issued and outstanding shares of the Company’s outstanding common stock
immediately following such exercise, unless the exercise terms of such Note and
Warrants are approved by the Company’s common stockholders. The Company
represents and agrees that the Numeric Limitation equals not less than 4,059,600
shares of the Company’s Common Stock. The Company further represents that it
will not take any action which will result in the impairment or a decrease in
the Numeric Limitation to Subscriber. Subscriber shall have the absolute right
to elect the allocation of the Numeric Limitation to Conversion Shares and/or
Warrant Shares. In the event Subscriber sells, transfers or otherwise disposes
of the Note or Warrants to a third party, the beneficial ownership and transfer
restrictions set forth in this section shall be binding upon such third party.

7.3. Injunction Posting of Bond. In the event a Subscriber shall elect to
convert a Note or part thereof, the Company may not refuse conversion based on
any claim that Subscriber or any one associated or affiliated with Subscriber
has been engaged in any violation of law, or for any other reason, unless, a
final non-appealable injunction from a court made on notice to Subscriber,
restraining and or enjoining conversion of all or part of such Note shall have
been sought and obtained by the Company or the Company has posted a surety bond
for the benefit of Subscriber in the amount of 120% of the outstanding principal
and accrued but unpaid interest of the Note, or aggregate purchase price of the
Conversion Shares which are sought to be subject to the injunction, which bond
shall remain in effect until the completion of arbitration/litigation of the
dispute and the proceeds of which shall be payable to Subscriber to the extent
the judgment or decision is in Subscriber’s favor.

7.4. Buy-In. In addition to any other rights available to Subscribers, if the
Company fails to deliver to a Subscriber Conversion Shares by the Delivery Date
and if after the Delivery Date Subscriber or a broker on Subscriber’s behalf
purchases (in an open market transaction or otherwise) shares of Common Stock to
deliver in satisfaction of a sale by Subscriber of the Common Stock which
Subscriber was entitled to receive upon such conversion (a “Buy-In”), then the
Company shall pay to Subscriber (in addition to any remedies available to or
elected by the Subscriber) the amount by which (A) Subscriber’s total purchase
price (including brokerage commissions, if any) for the shares of Common Stock
so purchased exceeds (B) the aggregate principal and/or interest amount of the
Note for which such conversion request was not timely honored together with
interest thereon at a rate of 15% per annum, accruing until such amount and any
accrued interest thereon is paid in full (which amount shall be paid as
liquidated damages and not as a penalty). For example, if a Subscriber purchases
shares of Common Stock having a total purchase price of $11,000 to cover a
Buy-In with respect to an attempted conversion of $10,000 of Note principal
and/or interest, the Company shall be required to pay Subscriber $1,000 plus
interest. Subscriber shall provide the Company written notice and evidence
indicating the amounts payable to Subscriber in respect of the Buy-In.

7.5. Adjustments. The Conversion Price, Warrant exercise price and amount of
Conversion Shares and Warrant Shares shall be equitably adjusted and as
otherwise described in this Agreement, the Notes and Warrants.

7.6. Redemption. The Note shall not be redeemable or callable by the Company,
except as described in the Note.

8. Fees.

(a) Broker’s Fee. The Company on the one hand, and Subscriber (for himself only)
on the other hand, agrees to indemnify the other against and hold the other
harmless from any and all liabilities to any persons claiming brokerage
commissions or similar fees other than other than the parties identified on
Schedule 8(a) hereto (“Broker”) on account of services purported to have been
rendered on behalf of the indemnifying party in connection with this Agreement
or the transactions contemplated hereby and arising out of such party’s actions.
Anything in this Agreement to the contrary notwithstanding, each Subscriber is
providing indemnification only for such Subscriber’s own actions and not for any
action of any other Subscriber. The liability of the Company and Subscriber’s
liability hereunder is several and not joint. The Company agrees that it will
pay the Broker a cash fee in the aggregate amount of $98,000 (“Broker’s Fees”).
The Company represents that to the best of its knowledge there are no other
parties entitled to receive fees, commissions, or similar payments in connection
with the offering described in this Agreement except the Broker. The aggregate
Broker’s Fee will be payable out of funds held pursuant to the Escrow Agreement.

(b) Legal Fees. The Company shall pay to Grushko & Mittman, P.C., a fee of
$50,000 (“Subscriber’s Legal Fees”) as reimbursement for services rendered to
the Subscribers in connection with this Agreement and the purchase and sale of
the Note and Warrant. The Subscriber’s Legal Fees and expenses (to the extent
known as of the Closing) will be payable out of funds held pursuant to the
Escrow Agreement. Grushko & Mittman, P.C. will be reimbursed at Closing for all
lien searches and filing fees incurred in connection with the Offering.

9. Covenants of the Company. The Company covenants and agrees with the
Subscriber as follows:

(a) Stop Orders. Subject to the prior notice requirement described in Sections
9(n) and 9(o) and until such time as the Note and Warrants are no longer
outstanding, the Company will advise the Subscriber, within two business days
after it receives notice of issuance by the Commission, any state securities
commission or any other regulatory authority of any stop order or of any order
preventing or suspending any offering of any securities of the Company, or of
the suspension of the qualification of the Common Stock of the Company for
offering or sale in any jurisdiction, or the initiation of any proceeding for
any such purpose. The Company will not issue any stop transfer order or other
order impeding the sale, resale or delivery of any of the Securities, except as
may be required by any applicable federal or state securities laws and unless
contemporaneous notice of such instruction is given to the Subscriber.

(b) Listing/Quotation. The Company shall promptly secure the quotation or
listing of the Warrant Shares upon each national securities exchange, or
automated quotation system upon the Company’s Common Stock is quoted or listed
and upon which such Warrant Shares are or become eligible for quotation or
listing (subject to official notice of issuance) and shall maintain same so long
as the Warrants are outstanding. The Company will maintain the quotation or
listing of its Common Stock on the American Stock Exchange, Nasdaq Capital
Market, Nasdaq Global Market, Nasdaq Global Select Market, Bulletin Board, or
New York Stock Exchange (whichever of the foregoing is at the time the principal
trading exchange or market for the Common Stock (the “Principal Market”), and
will comply in all respects with the Company’s reporting, filing and other
obligations under the bylaws or rules of the Principal Market, as applicable.
Subject to the prior notice requirements described in Sections 9(n) and 9(o) and
unless otherwise disclosed on Form 8-K, the Company will provide Subscribers
with copies of all notices it receives notifying the Company of the threatened
and actual delisting of the Common Stock from any Principal Market. As of the
date of this Agreement and the Closing Date, the Nasdaq Capital Market is and
will be the Principal Market.

(c) Market Regulations. If required, the Company shall notify the Commission,
the Principal Market and applicable state authorities, in accordance with their
requirements, of the transactions contemplated by this Agreement, and shall take
all other necessary action and proceedings as may be required and permitted by
applicable law, rule and regulation, for the legal and valid issuance of the
Securities to the Subscriber and promptly provide copies thereof to the
Subscriber.

(d) Filing Requirements. From the date of this Agreement and until the last to
occur of (i) until all the Warrant Shares have been resold or transferred by the
Subscriber pursuant to a registration statement or pursuant to
Rule 144(b)(1)(i), or (ii) the Note is no longer outstanding (the date of such
latest occurrence being the “End Date”), the Company will (A) cause its Common
Stock to continue to be registered under Section 12(b) or 12(g) of the 1934 Act,
(B) comply in all respects with its reporting and filing obligations under the
1934 Act, (C) voluntarily comply with all reporting requirements that are
applicable to an issuer with a class of shares registered pursuant to Section
12(g) of the 1934 Act, if the Company is not subject to such reporting
requirements, and (D) comply with all requirements related to any registration
statement filed pursuant to this Agreement. The Company will use its best
efforts not to take any action or file any document (whether or not permitted by
the 1933 Act or the 1934 Act or the rules thereunder) to terminate or suspend
such registration or to terminate or suspend its reporting and filing
obligations under said acts until the End Date. Until the End Date, the Company
will continue the listing or quotation of the Common Stock on a Principal Market
and will comply in all respects with the Company’s reporting, filing and other
obligations under the bylaws or rules of the Principal Market. The Company
agrees to timely file a Form D with respect to the Securities if required under
Regulation D and to provide a copy thereof to Subscriber promptly after such
filing.

(e) Use of Proceeds. The proceeds of the Offering will be employed by the
Company for expenses of the Offering and general working capital.

(f) Reservation. Prior to the Closing, the Company undertakes to reserve on
behalf of Subscriber from its authorized but unissued Common Stock, a number of
shares of Common Stock equal to 150% of the amount of Common Stock necessary to
allow Subscriber to be able to convert the entire Note and 100% of the amount of
Common Stock necessary to allow Subscriber to be able to exercise the Warrants
based on the exercise price in effect on such date (“Required Reservation”).
Failure to have sufficient shares reserved pursuant to this Section 9(f) at any
time shall be a material default of the Company’s obligations under this
Agreement and an Event of Default under the Note. If at any time the Note is
outstanding the Company has insufficient Common Stock reserved on behalf of the
Subscriber in an amount less than 125% of the amount necessary for full
conversion of the outstanding Note principal at the conversion price that would
be in effect on any such date and 100% of the amount necessary for full exercise
of the Warrants (“Minimum Required Reservation”), the Company will promptly
reserve the Minimum Required Reservation, or if there are insufficient
authorized and available shares of Common Stock to do so, the Company will take
all action necessary to increase its authorized capital to be able to fully
satisfy its reservation requirements hereunder, including the filing of a
preliminary proxy with the Commission not later than fifteen days after the
first day the Company has less than the Minimum Required Reservation. The
Company agrees to provide notice to the Subscriber not later than three days
after the date the Company has less than the Minimum Required Reservation
reserved on behalf of the Subscriber.

(g) DTC Program. At all times that the Notes and Warrant are outstanding, the
Company will employ as the transfer agent for the Common Stock a participant in
the Depository Trust Company Automated Securities Transfer Program.

(h) Taxes. From the date of this Agreement and until the End Date, the Company
will promptly pay and discharge, or cause to be paid and discharged, when due
and payable, all lawful taxes, assessments and governmental charges or levies
imposed upon the income, profits, property or business of the Company; provided,
however, that any such tax, assessment, charge or levy need not be paid if the
validity thereof shall currently be contested in good faith by appropriate
proceedings and if the Company shall have set aside on its books adequate
reserves with respect thereto, and provided, further, that the Company will pay
all such taxes, assessments, charges or levies forthwith upon the commencement
of proceedings to foreclose any lien which may have attached as security
therefore.

(i) Insurance. From the date of this Agreement and until the End Date, the
Company will keep its assets which are of an insurable character insured by
financially sound and reputable insurers against loss or damage by fire,
explosion and other risks customarily insured against by companies in the
Company’s line of business and location, in amounts and to the extent and in the
manner customary for companies in similar businesses similarly situated and
located and to the extent available on commercially reasonable terms.

(j) Books and Records. From the date of this Agreement and until the End Date,
the Company will keep true records and books of account in which full, true and
correct entries will be made of all dealings or transactions in relation to its
business and affairs in accordance with generally accepted accounting principles
applied on a consistent basis.

(k) Governmental Authorities. From the date of this Agreement and until the End
Date, the Company shall duly observe and conform in all material respects to all
valid requirements of governmental authorities relating to the conduct of its
business or to its properties or assets.

(l) Intellectual Property. From the date of this Agreement and until the End
Date, the Company shall maintain in full force and effect its corporate
existence, rights and franchises and all licenses and other rights to use
intellectual property owned or possessed by it and reasonably deemed to be
necessary to the conduct of its business. Schedule 9(l) hereto identifies all of
the intellectual property owned by the Company and each of the Subsidiaries and
all of the URLs and domain names owned by them.

(m) Properties. From the date of this Agreement and until the End Date, the
Company will keep its properties in good repair, working order and condition,
reasonable wear and tear excepted, and from time to time make all necessary and
proper repairs thereto; and the Company will at all times comply with each
provision of all leases and claims to which it is a party or under which it
occupies or has rights to property if the breach of such provision could
reasonably be expected to have a Material Adverse Effect. The Company will not
abandon any of its assets except for those assets which have negligible or
marginal value or for which it is prudent to do so under the circumstances.

(n) Confidentiality/Public Announcement. From the date of this Agreement and
until the End Date, the Company agrees that except in connection with a Form 8-K
and a registration statement or statements regarding the Subscriber’s Securities
or in correspondence with the SEC regarding same, it will not disclose publicly
or privately the identity of the Subscriber unless expressly agreed to in
writing by Subscriber or only to the extent required by law and then only upon
not less than three days prior notice to Subscriber. In any event and subject to
the foregoing, the Company undertakes to file a Form 8-K describing the Offering
not later than the fourth business day after the Closing Date. Prior to the
Closing Date, such Form 8-K will be provided to Subscriber for Subscriber’s
review and approval. Upon  delivery by the Company to the Subscriber after the
Closing Date of any notice or information, in writing, electronically or
otherwise, and while a Note or Warrant Shares are held by Subscriber, unless
the  Company has in good faith determined that the matters relating to such
notice do not constitute material, nonpublic information relating to the Company
or Subsidiaries, the Company  shall within one business day after any such
delivery publicly disclose such  material,  nonpublic  information on a
Report on Form 8-K. In the event that the Company believes that a notice or
communication to Subscriber contains material, nonpublic information relating to
the Company or Subsidiaries, the Company shall so indicate to Subscriber prior
to delivery of such notice or information. Subscriber will be granted sufficient
time to notify the Company that such Subscriber elects not to receive such
information. In such case, the Company will not deliver such information to
Subscriber. In the absence of any such indication, Subscriber shall be allowed
to presume that all matters relating to such notice and information do not
constitute material, nonpublic information relating to the Company or
Subsidiaries.

(o) Non-Public Information. The Company covenants and agrees that except for the
Reports, and schedules and exhibits to this Agreement and the Transaction
Documents, which information the Company undertakes to publicly disclose on the
Form 8-K described in Section 9(n) above, neither it nor any other person acting
on its behalf will at any time provide Subscriber or its agents or counsel with
any information that the Company believes constitutes material non-public
information, unless prior thereto Subscriber shall have agreed in writing to
accept such information. The Company understands and confirms that Subscriber
shall be relying on the foregoing representations in effecting transactions in
securities of the Company.

(p) Negative Covenants. So long as the Note is outstanding, without the consent
of the Subscriber, the Company will not and will not permit any of its
Subsidiaries to directly or indirectly:

(i) until the Note is fully satisfied, the Company shall not grant nor allow any
new security interest to be taken in the assets of the Company or any Subsidiary
or any Subsidiary’s assets; nor issue any new debt, equity or other instrument
which would give the holder thereof directly or indirectly, a right in any
assets of the Company or any Subsidiary or any right to payment equal to or
superior to any right of the Subscriber as a holder of the Note in or to such
assets or payment, nor issue or incur any debt not in the ordinary course of
business except for: (A) the Excepted Issuances (as defined in Section 12
hereof), and (B) (a) Liens imposed by law for taxes that are not yet due or are
being contested in good faith and for which adequate reserves have been
established in accordance with generally accepted accounting principles;
(b) carriers’, warehousemen’s, mechanics’, material men’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business;
(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations; (d) deposits to secure the performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business; (e) Liens created with respect to the financing of the
purchase of new property in the ordinary course of the Company’s business up to
the amount of the purchase price of such property; and (f) easements, zoning
restrictions, rights-of-way and similar encumbrances on real property imposed by
law or arising in the ordinary course of business that do not secure any
monetary obligations and do not materially detract from the value of the
affected property (each of (a) through (f), a “Permitted Lien”).

  (ii) amend its certificate of incorporation, bylaws or its charter documents
so as to materially and adversely affect any rights of the Subscriber (an
increase in the amount of authorized shares and an increase in the number of
directors will not be deemed adverse to the rights of the Subscriber);

(iii) repay, repurchase or offer to repay, repurchase or otherwise acquire or
make any dividend or distribution in respect of any of its Common Stock,
preferred stock, or other equity securities other than to the extent permitted
or required under the Transaction Documents; or

(iv) prepay or redeem for cash any financing related debt or past due
obligations or securities outstanding as of the Closing Date, or past due
obligations (except with respect to vendor obligations, any such obligations
which in management’s good faith, reasonable judgment must be repaid to avoid
disruption of the Company’s businesses.

The Company agrees to provide Subscribers not less than ten (10) days notice
prior to becoming obligated to or effectuating a Permitted Lien or Excepted
Issuance.

(q) Until the Note is fully satisfied, the Company will cause all Subsidiaries
and any future Subsidiaries of the Company to enter into a Security Agreement in
the form which is annexed hereto as Exhibit D.

(r) In the event the Company does not receive within two weeks of the Closing
Date written confirmation that there will be no review by the Commission of the
registration statement to be filed on or about September 14, 2009 by the Company
on Form S-1 for the underwritten public offering of units consisting of common
stock and warrants, the Company undertakes to immediately reduce its monthly
“Burn Rate” (or how much cash is spent monthly) by $200,000.

10. Covenants of the Company Regarding Indemnification.

(a) The Company agrees to indemnify, hold harmless, reimburse and defend the
Subscriber, the Subscriber’s officers, directors, agents, Affiliates, members,
managers, control persons, and principal shareholders, against any claim, cost,
expense, liability, obligation, loss or damage (including reasonable legal fees)
of any nature, incurred by or imposed upon the Subscriber or any such person
which results, arises out of or is based upon (i) any material misrepresentation
by Company or breach of any representation or warranty by Company in this
Agreement or in any Exhibits or Schedules attached hereto in any Transaction
Document, or other agreement delivered pursuant hereto or in connection
herewith, now or after the date hereof; or (ii) after any applicable notice
and/or cure periods, any breach or default in performance by the Company of any
covenant or undertaking to be performed by the Company hereunder, or any other
agreement entered into by the Company and Subscriber relating hereto.

(b) In no event shall the liability of the Subscriber or permitted successor
hereunder or under any Transaction Document or other agreement delivered in
connection herewith be greater in amount than the dollar amount of the net
proceeds actually received by such Subscriber or successor upon the sale of
Registrable Securities (as defined herein).

11. Additional Post-Closing Obligations.

11.1. Delivery of Unlegended Shares.

(a) Within five (5) business days (such fifth business day being the “Unlegended
Shares Delivery Date”) after the business day on which the Company has received
(i) a notice that Warrant Shares held by Subscriber has been sold pursuant to a
registration statement or Rule 144 under the 1933 Act, (ii) a representation
that the prospectus delivery requirements, or the requirements of Rule 144, as
applicable and if required, have been satisfied, (iii) the original share
certificates representing the shares of Common Stock that have been sold, and
(iv) in the case of sales under Rule 144, customary representation letters of
the Subscriber and, if required, Subscriber’s broker regarding compliance with
the requirements of Rule 144, the Company at its expense, (y) shall deliver, and
shall cause legal counsel selected by the Company to deliver to its transfer
agent (with copies to Subscriber) an appropriate instruction and opinion of such
counsel, directing the delivery of shares of Common Stock without any legends
including the legend set forth in Section 4(h) above (the “Unlegended Shares”);
and (z) cause the transmission of the certificates representing the Unlegended
Shares together with a legended certificate representing the balance of the
submitted Common Stock certificate, if any, to the Subscriber at the address
specified in the notice of sale, via express courier, by electronic transfer or
otherwise on or before the Unlegended Shares Delivery Date.

(b) In lieu of delivering physical certificates representing the Unlegended
Shares, upon request of Subscriber, so long as the certificates therefor do not
bear a legend and the Subscriber is not obligated to return such certificate for
the placement of a legend thereon, the Company shall cause its transfer agent to
electronically transmit the Unlegended Shares by crediting the account of
Subscriber’s prime broker with the Depository Trust Company through its Deposit
Withdrawal Agent Commission system, if such transfer agent participates in such
DWAC system. Such delivery must be made on or before the Unlegended Shares
Delivery Date.

(c) The Company understands that a delay in the delivery of the Unlegended
Shares pursuant to Section 11 hereof later than the Unlegended Shares Delivery
Date could result in economic loss to a Subscriber. As compensation to a
Subscriber for such loss, the Company agrees to pay late payment fees (as
liquidated damages and not as a penalty) to the Subscriber for late delivery of
Unlegended Shares in the amount of $100 per business day after the Delivery Date
for each $10,000 of purchase price of the Unlegended Shares subject to the
delivery default. If during any 360 day period, the Company fails to deliver
Unlegended Shares as required by this Section 11.1 for an aggregate of thirty
days, then each Subscriber or assignee holding Securities subject to such
default may, at its option, require the Company to redeem all or any portion of
the Shares subject to such default at a price per share equal to the greater of
(i) 120%, or (ii) a fraction in which the numerator is the highest closing price
of the Common Stock during the aforedescribed thirty day period and the
denominator of which is the lowest conversion price during such thirty day
period, multiplied by the price paid by Subscriber for such Common Stock
(“Unlegended Redemption Amount”). The Company shall pay any payments incurred
under this Section in immediately available funds upon demand.

(d) In the event a Subscriber shall request delivery of Unlegended Shares as
described in Section 11.1 and the Company is required to deliver such Unlegended
Shares pursuant to Section 11.1, the Company may not refuse to deliver
Unlegended Shares based on any claim that such Subscriber or any one associated
or affiliated with such Subscriber has been engaged in any violation of law, or
for any other reason, unless, an injunction or temporary restraining order from
a court, on notice, restraining and or enjoining delivery of such Unlegended
Shares shall have been sought and obtained by the Company and the Company has
posted a surety bond for the benefit of such Subscriber in the amount of 120% of
the amount of the aggregate purchase price of the Common Stock which are subject
to the injunction or temporary restraining order, which bond shall remain in
effect until the completion of arbitration/litigation of the dispute and the
proceeds of which shall be payable to such Subscriber to the extent Subscriber
obtains judgment in Subscriber’s favor. The above section shall not apply to and
shall not require the Company to deliver Unlegended Shares if such issuance and
delivery would be in violation of law.

(e) In addition to any other rights available to Subscriber, if the Company
fails to deliver to a Subscriber Unlegended Shares as required pursuant to this
Agreement and after the Unlegended Shares Delivery Date, the Subscriber or a
broker on the Subscriber’s behalf, purchases (in an open market transaction or
otherwise) shares of common stock to deliver in satisfaction of a sale by such
Subscriber of the shares of Common Stock which the Subscriber was entitled to
receive from the Company (a “Buy-In”), then the Company shall pay in cash to the
Subscriber (in addition to any remedies available to or elected by the
Subscriber) the amount by which (A) the Subscriber’s total purchase price
(including brokerage commissions, if any) for the shares of common stock so
purchased exceeds (B) the aggregate purchase price of the shares of Common Stock
delivered to the Company for reissuance as Unlegended Shares together with
interest thereon at a rate of 15% per annum accruing until such amount and any
accrued interest thereon is paid in full (which amount shall be paid as
liquidated damages and not as a penalty). For example, if a Subscriber purchases
shares of Common Stock having a total purchase price of $11,000 to cover a
Buy-In with respect to $10,000 of purchase price of shares of Common Stock
delivered to the Company for reissuance as Unlegended Shares, the Company shall
be required to pay the Subscriber $1,000, plus interest. The Subscriber shall
provide the Company written notice indicating the amounts payable to the
Subscriber in respect of the Buy-In.

11.2. In the event commencing six months after the Closing Date and ending
twenty-four months thereafter, the Subscriber upon the cashless exercise of the
Warrants is not permitted to resell any of the Warrant Shares without any
restrictive legend or if such sales are permitted but subject to volume
limitations or further restrictions on resale as a result of the unavailability
to Subscriber of Rule 144(b)(1)(i) under the 1933 Act or any successor rule (a
“144 Default”), for any reason except for Subscriber’s status as an Affiliate or
“control person” of the Company, Subscriber’s failure to provide the
documentation required in Section 11.1(a), or as a result of a change in current
applicable securities laws, then the Company shall pay such Subscriber as
liquidated damages and not as a penalty an amount equal to two percent (2%) for
each thirty days (or such lesser pro-rata amount for any period less than thirty
days) thereafter of the purchase price of the Warrant Shares subject to such 144
Default during the pendency of the 144 Default. Liquidated Damages shall not be
payable pursuant to this Section 11.2 in connection with Shares for such times
as such Shares may be sold by the holder thereof without volume or other
restrictions pursuant to Section 144(b)(1)(i) of the 1933 Act or pursuant to an
effective registration statement.

12. (a) Right of First Refusal. Until one year following the Closing Date, the
Subscriber shall be given not less than five (5) business days prior written
notice of any proposed sale by the Company of its common stock or other equity
securities or equity linked debt obligations, except in connection with (i) full
or partial consideration in connection with an arm’s length strategic merger,
acquisition, consolidation or purchase of substantially all of the securities or
assets of corporation or other entity which holders of such securities or debt
are not at any time granted registration rights, (ii) the Company’s issuance of
securities in connection with arm’s length strategic license agreements and
other partnering arrangements so long as such issuances are not for the purpose
of raising capital and which holders of such securities or debt are not at any
time granted registration rights, (iii) the Company’s issuance of Common Stock
or the issuances or grants of options to purchase Common Stock to employees,
directors, and consultants, pursuant to plans described in the Reports or on
Schedule 5(d) as such plans are constituted on the Closing Date or the issuance
of Common Stock in connection with the settlement of vendor obligations and
which holders of such securities are not at any time granted registration rights
until the Note is no longer outstanding, (iv) securities upon the exercise or
exchange of or conversion of any securities exercisable or exchangeable for or
convertible into shares of Common Stock issued and outstanding on the date of
this Agreement and described in the Reports or on Schedule 5(d), (v) as a result
of the exercise of Warrants or conversion of the Note which are granted or
issued pursuant to this Agreement, and (vi) the Company’s issuance of securities
in an underwritten public offering registered pursuant to the 1933 Act
(collectively the foregoing are “Excepted Issuances”). If Subscriber elects to
exercise its rights pursuant to this Section 12(a), Subscriber shall have the
right during the five (5) business days following receipt of the notice to
purchase in the aggregate such offered common stock, debt or other securities in
accordance with the terms and conditions set forth in the notice of sale. In the
event such terms and conditions are modified during the notice period,
Subscriber shall be given prompt notice of such modification and shall have the
right during the five (5) business days following the notice of modification to
exercise such right.

(b) Maximum Exercise of Rights. In the event the exercise of the rights
described in Section 12(a) would or could result in the issuance of an amount of
Common Stock of the Company that would exceed the maximum amount that may be
issued to Subscriber calculated in the manner described in Section 10 of the
Warrants, then the issuance of such additional shares of Common Stock of the
Company to Subscriber will be deferred in whole or in part until such time as
Subscriber is able to beneficially own such Common Stock without exceeding the
applicable maximum amount set forth calculated in the manner described in
Section 10 of the Warrants and notifies the Company accordingly.

13. Miscellaneous.

(a) Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or
(iv) transmitted by hand delivery, telegram, or facsimile, addressed as set
forth below or to such other address as such party shall have specified most
recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be:

(i) if to the Company, to:

Converted Organics, Inc.

7A Commercial Wharf West

Boston, MA 02110

Attn: Edward J. Gildea, CEO and President

Fax: (617) 624-0333

With a copy by facsimile only to:

Cozen O’Connor

1900 Market Street

Philadelphia, PA 19103

Attn: Cavas Pavri, Esq.

Fax: (215) 665-2013

Mintz Levin Cohn Ferris Glovsky & Popeo, P.C.

666 Third Avenue

New York, NY 10017

Attn: Kenneth R. Koch, Esq.

Fax: (212) 983-3115

(ii) if to the Subscriber, to:

the address and fax number indicated on the signature page hereto

With an additional copy by fax only to:

Grushko & Mittman, P.C.

551 Fifth Avenue, Suite 1601

New York, New York 10176

Fax: (212) 697-3575

(b) Entire Agreement; Assignment. This Agreement and other documents delivered
in connection herewith represent the entire agreement between the parties hereto
with respect to the subject matter hereof and may be amended only by a writing
executed by both parties. Neither the Company nor the Subscriber has relied on
any representations not contained or referred to in this Agreement and the
documents delivered herewith. No right or obligation of the Company shall be
assigned without prior notice to and the written consent of the Subscriber.

(c) Counterparts/Execution. This Agreement may be executed in any number of
counterparts and by the different signatories hereto on separate counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument. This Agreement
may be executed by facsimile signature and delivered by electronic transmission.

(d) Law Governing this Agreement. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York without regard to
principles of conflicts of laws. Any action brought by either party against the
other concerning the transactions contemplated by this Agreement shall be
brought only in the state courts of New York or in the federal courts located in
the state and county of New York. The parties to this Agreement hereby
irrevocably waive any objection to jurisdiction and venue of any action
instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens. The parties executing
this Agreement and other agreements referred to herein or delivered in
connection herewith on behalf of the Company agree to submit to the in personam
jurisdiction of such courts and hereby irrevocably waive trial by jury. The
prevailing party shall be entitled to recover from the other party its
reasonable attorney’s fees and costs. In the event that any provision of this
Agreement or any other agreement delivered in connection herewith is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of any agreement.
Each party hereby irrevocably waives personal service of process and consents to
process being served in any suit, action or proceeding in connection with this
Agreement or any other Transaction Document by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any other manner permitted by law.

(e) Specific Enforcement, Consent to Jurisdiction. The Company and Subscriber
acknowledge and agree that irreparable damage would occur in the event that any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to seek an injunction or injunctions to prevent or
cure breaches of the provisions of this Agreement and to enforce specifically
the terms and provisions hereof, this being in addition to any other remedy to
which any of them may be entitled by law or equity. Subject to Section 13(d)
hereof, the Company hereby irrevocably waives, and agrees not to assert in any
such suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction in New York of such court, that the suit, action or proceeding
is brought in an inconvenient forum or that the venue of the suit, action or
proceeding is improper. Nothing in this Section shall affect or limit any right
to serve process in any other manner permitted by law.

(f) Damages. In the event the Subscriber is entitled to receive any liquidated
damages pursuant to the Transactions Documents, the Subscriber may elect to
receive the greater of actual damages or such liquidated damages.

(g) Maximum Payments. Nothing contained herein or in any document referred to
herein or delivered in connection herewith shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the rate of interest or
dividends required to be paid or other charges hereunder exceed the maximum
permitted by such law, any payments in excess of such maximum shall be credited
against amounts owed by the Company to the Subscriber and thus refunded to the
Company.

(h) Calendar Days. All references to “days” in the Transaction Documents shall
mean calendar days unless otherwise stated. The terms “business days” and
“trading days” shall mean days that the New York Stock Exchange is open for
trading for three or more hours. Time periods shall be determined as if the
relevant action, calculation or time period were occurring in New York City. Any
deadline that falls on a non-business day in any of the Transaction Documents
shall be automatically extended to the next business day and interest, if any,
shall be calculated and payable through such extended period.

(i) Captions: Certain Definitions. The captions of the various sections and
paragraphs of this Agreement have been inserted only for the purposes of
convenience; such captions are not a part of this Agreement and shall not be
deemed in any manner to modify, explain, enlarge or restrict any of the
provisions of this Agreement. As used in this Agreement the term “person” shall
mean and include an individual, a partnership, a joint venture, a corporation, a
limited liability company, a trust, an unincorporated organization and a
government or any department or agency thereof.

(j) Severability. In the event that any term or provision of this Agreement
shall be finally determined to be superseded, invalid, illegal or otherwise
unenforceable pursuant to applicable law by an authority having jurisdiction and
venue, that determination shall not impair or otherwise affect the validity,
legality or enforceability: (i) by or before that authority of the remaining
terms and provisions of this Agreement, which shall be enforced as if the
unenforceable term or provision were deleted, or (ii) by or before any other
authority of any of the terms and provisions of this Agreement.

(k) Successor Laws. References in the Transaction Documents to laws, rules,
regulations and forms shall also include successors to and functionally
equivalent replacements of such laws, rules, regulations and forms. A successor
rule to Rule 144(b)(1)(i) shall include any rule that would be available to a
non-Affiliate of the Company for the sale of Common Stock not subject to volume
restrictions and after a six month holding period.

[THIS SPACE INTENTIONALLY LEFT BLANK]

1

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT

Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.

CONVERTED ORGANICS INC.

a Delaware corporation

By:      
Name:
Title:


Dated: September 14, 2009

                          SUBSCRIBER   PURCHASE PRICE   NOTE PRINCIPAL   CLASS G
WARRANTS IROQUOIS MASTER FUND LTD.   $1,400,000.00   $1,540,000.00   1,000,000
641 Lexington Avenue, 26th Floor                         New York, NY 10022    
                    Fax: (212) 207-3452                        
_____________________________________                         (Signature)      
                 
By:
                       
 
                       

2

LIST OF EXHIBITS AND SCHEDULES

     
Exhibit A
Exhibit B
Exhibit C
Exhibit D
Exhibit E
Exhibit F
Schedule 5(a)
Schedule 5(d)
Schedule 5(o)
Schedule 5(q)
Schedule 5(x)
Schedule 8(a)
Schedule 9(l)
  Form of Note
Form of Warrant
Escrow Agreement
Form of Security Agreement
Form of Subsidiary Guaranty
Form of Legal Opinion
Subsidiaries
Additional Issuances / Capitalization
Undisclosed Liabilities
Financial Institutions
Transfer Agent
Broker’s Fee
Intellectual Properties

3